DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/15/2021, in which claims 1, 8, and 15 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,858,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application #: 16/522,855
Patent #: 9,858,278 B2
1. A method comprising: mounting a first storage medium of one or more storage media, the first storage medium being a tape medium; determining that the first storage medium is being mounted for the first time after a restoration; in response to determining that the first storage medium is being mounted for the first time following the restoration, configuring an index existing on the first storage medium to be ignored and configuring a restored index that is stored on a second storage medium to be used; and at a time of writing to the mounted first storage medium, overwriting an index part included in the mounted first storage medium with a latest index after the restoration.

1. A method for restoration, the method comprising: restoring metadata of a plurality of pieces of data within a file system from backup data, wherein the file system is for managing hierarchical storage including one or more storage media on a computer system, each of the one or more storage media including a data part that is separated from an index, and wherein updated information is appended to and kept on the one or more storage media; setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media;
restoring the index of each of the one or more storage media from data backed up substantially at the same time point as the metadata, wherein the one or more storage media are storage media on which backups of the metadata and the index have been performed;
mounting a particular storage medium of the one or more storage media on which the backups have been performed;
determining whether the particular storage medium is a first storage media medium mounted after a restoration;
if the particular storage medium is determined to be the first storage medium mounted, configuring the index existing on the particular storage medium to be ignored, and configuring the restored index to be used; and
at a time of writing to the mounted storage medium or a time of unmounting the mounted storage medium, overwriting an index part included in the particular storage medium with a latest index after the restoration.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 2, 8 – 9, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al (US 2011/0238906  A1), in view of  Arrouye et al (US 2005/0289193 A1), and further in view of Brunet et al (US 2007/0225962 A1).
As per claim 1, Amir et al (US 2011/0238906 A1) discloses,
A method comprising: mounting a first storage medium of one or more storage media, the first storage medium being a tape medium (para.[0060]; “storage media 303 are mounted inside the data storage drive, such as tape drive 400 (FIG. 4) or data storage drive”).
and at a time of writing to the mounted first storage medium, overwriting an index part included in the mounted first storage medium with a latest index after the restoration (para.[0068]; “new changes are made, copy I1 of the index is overwritten with the content of I2, and I2 is overwritten with the new index”, thus, where overwritten index based on new data is interpreted as “overwriting an index part included in the mounted storage medium with a latest index after the restoration” as claim and para.[0076]; “index may be updated by a write function that overwrites some or all of the index”). 
	Amir does not specifically disclose determining that the first storage medium is being mounted for the first time after a restoration, in response to determining that if the first storage medium is being mounted for the first time following the restoration.
	However, Arrouye et al (US 2005/0289193 A1) in an analogous art discloses,
determining that the first storage medium is being mounted for the first time after a restoration (para.[00013]; “mounting a storage device and determining, automatically in response to the mounting, whether to index one or more files on the storage device”).
in response to determining that the first storage medium is being mounted for the first time following the restoration (para.[0011]; “determining whether to index one or more files may include …… comparing a first time of usage or opening of the index database after the un-mounting time to a mounting time or first write time of the storage device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the determination of file to be index after mounting of storage of the system Arrouye into index management of the system of Amir to provide an organized data in an efficient structure for easy access that allow modify content to be easily included in the retrieved content.
	Neither Amir nor Arrouye specifically disclose configuring an index existing on the first storage medium to be ignored and configuring a restored index that is stored on a second storage medium to be used.
	However, Brunet et al (US 2007/0225962 A1) in an analogous art discloses,
configuring an index existing on the first storage medium to be ignored and configuring a restored index that is stored on a second storage medium to be used (para.[0077]; “backup application to store on the writable data storage medium the backed up files in a common directory (i.e., a flat structure) and to create an index (e.g. an XML index) that stores the information on file locations. In these embodiments, when the backed up files are restored the index is used to re-create the directory structure on the data source”, where using backup index to recreate in of restore data on the data source is “configuring a restored index that is stored on a second storage medium to be used” as claimed).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate index of data restore from backup of the system of Brunet into the combine teaching of Amir and Arrouye to create a new index on the source storage for restore data for providing efficient means for retrieving the restore data and reduce any index corruption that may arise due to restore operation.

As per claim 2, the rejection of claim 1 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein: each of the one or more storage media includes a data part which is separated from the index part (para.[0064]; “writing a plurality of files to a first partition of a magnetic tape using a tape drive and writing an index to a second partition of the magnetic recording”).
the one or more storage media include backup data, the backup data including backups of metadata of a plurality of pieces of data within a file system, the file system includes the one or more storage media, and updated information is appended to the one or more storage media, the method further comprising: restoring the metadata from the backup data (para.[0039]; “writing a plurality of files to a first partition of a magnetic tape using a tape drive and writing an index to a second partition of the magnetic recording”).  

Claims 8 – 9 are system claim corresponding to method claims 1 – 2 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 respectively above.

Claims 15 - 16 are computer program product claim corresponding to method claims 1 – 2 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 respectively above.

8.	Claims 3 – 7, 10 – 14, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al (US 2011/0238906  A1), in view of Arrouye et al (US 2005/0289193 A1), in view of Brunet et al (US 2007/0225962 A1), and further in view of Kushwah (US 2011/0078118 A1).
As per claim 3, the rejection of claim 2 is incorporated, Amir et al (US 2011/0238906 A1) and Arrouye et al (US 2005/0289193 A1) does not specifically disclose wherein the backup data further comprises backup data of the index of each of the one or more storage media, the method further comprising: setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media, and restoring the index of each of the one or more storage media, wherein each index is backed up substantially at the same time point as the metadata.
	However, Kushwah (US 2011/0078118 A1) in an analogous art discloses,
wherein the backup data further comprises backup data of the index of each of the one or more storage media (para.[0002]; “file system objects (e.g., files, directories, etc.) are backed up by storing data blocks and metadata on backup media”). 
the method further comprising: setting, in the restored metadata, the plurality of pieces of data into a state of having been fully migrated to at least one of the one or more storage media (para.[0031]; “restore the file system or a portion thereof to a state associated with an incremental backup, the snapshot taken at the full backup and the incremental metadata are used”).
and restoring the index of each of the one or more storage media, wherein each index is backed up substantially at the same time point as the metadata  (para.[0018]; “data blocks associated with that file are retrieved and used to restore the file to a restoration target. Metadata is also stored during a block based backup and is retrieved and used during a restore”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of reducing backup metadata during an incremental backup of the system of Kushwah into storing of data and index in different partitions on a magnetic recording tape of the system of Amir, determination of file to be index after mounting of storage of the system to Arrouye, and index of data restore from backup of the system of Brunet to organize data store on tape for efficient backup and restoration of data through reducing amount of time require for processing the data.

As per claim 4, the rejection of claim 3 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein the backup data of the index includes each index of each of the one or more storage media at a backup time point, and wherein each index included in the backup data is replicated on a managed storage area of the hierarchical storage (para.[0087]; “storing additional information about files, as defined by a user's applications. This metadata may be automatically carried over with the file when it is copied by the file system to another storage space”). 

As per claim 5, the rejection of claim 3 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
wherein: the backup data of the index includes specification information for specifying each index at a backup time point, wherein the specification information has been appended on the data part of each of the one or more storage media, and each index on the data part which is specified based on the specification information included in the backup data is replicated on a managed storage area of the hierarchical storage (para.[0087]; “metadata may be automatically carried over with the file when it is copied by the file system to another storage space with a file system which is compatible with and supports EAs, such as ext2/Linux, XFS, and FAT-16, among others. The content of an EA can be stored in place inside the XML index file, or as a block of data with a reference from the XML index file”).  

As per claim 6, the rejection of claim 3 is incorporated and further Amir et al (US 2011/0238906 A1) discloses,
the method further comprising: receiving a request for access to predetermined data within the file system; specifying a storage medium to which the predetermined data has been fully migrated from the restored metadata of the predetermined data (para.[0004]; “keeping information such as a hierarchical directory structure, file names, file attributes (e.g. size, access information, access rights permissions), and a list of the physical storage blocks containing the file contents”).  
JP920140065US06Page 37 of 43obtaining location information on the predetermined data on the data part of the storage medium to which the predetermined data has been fully migrated from the restored index of the storage medium; and accessing the predetermined data on the data part of the storage medium (para.[0085]; “tape drive may be able to address and seek to a location on tape based on a block number. When block size information is kept in the index, the file index may efficiently support a seek operation, to access the file at any given byte offset. When a byte offset is provided within a seek command, the file system determines the block number in which this byte offset resides. It then issues a command to the tape drive to seek to the beginning of this block”). 

As per claim 7, the rejection of claim 3 is incorporated and further Kushwah (US 2011/0078118 A1) discloses,
wherein: the state of having been fully migrated to at least one of the one or more storage media is a state of existing on the at least one storage media, but not existing on an upper storage media constituting the hierarchical storage (para.[0033]; “if a relatively large percentage of a tree has changed, metadata for the entire tree is backed up”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the process of reducing backup metadata during an incremental backup of the system of Kushwah into storing of data and index in different partitions on a magnetic recording tape of the system of Amir, determination of file to be index after mounting of storage of the system to Arrouye, and index of data restore from backup of the system of Brunet to organize data store on tape for efficient backup and restoration of data through reducing amount of time require for processing the data.

Claims 10 – 14 are system claim corresponding to method claims 3 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3 – 7 respectively above.

Claims 17 - 20 are computer program product claim corresponding to method claims 3 – 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3 – 6 respectively above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/11/2022